Citation Nr: 0526394	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for internal derangement of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1968, and from March 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In relevant part, the RO granted 
service connection for internal derangement of the left knee 
(left knee disability), secondary to service-connected right 
knee disability, and assigned a 10 percent evaluation, 
effective June 21, 2001.  The veteran timely perfected an 
appeal of the initial rating assigned.  

On another matter, the Board notes that in May 1994 the 
veteran filed a claim to reopen his previously denied claim 
for service connection for a left knee disability.  That 
claim was never adjudicated.  Thus, the Board observes that 
the issue of an effective date earlier than June 21, 2001, 
may be inferred from the record.  If the veteran wishes to 
file a claim for an earlier effective date, he should so 
inform the RO, which should take appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that his service-connected 
left knee disability is more disabling than reflected in the 
initial evaluation.  He asserts that his left knee is 
excruciatingly painful and that, in combination with his 
right knee, he is barely able to ambulate.

In this regard, the Board observes that the September 2001 VA 
examination report is inadequate for rating purposes in that 
it does not address the presence of any painful motion or 
functional loss due to pain in the veteran's left knee.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  In this regard, the Board notes the 
veteran's assertion that his left knee is excruciatingly 
painful.  The Board also observes that the report contains a 
slight ambiguity in its reporting of the findings for the 
left and right knees.  Thus, the RO should schedule the 
veteran for a VA examination to determine the current 
severity of his left knee disability, to include any painful 
motion or functional loss due to pain.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested below, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the current severity of his 
service-connected left knee disability.  
The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The examiner should identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should 
assess the extent of any pain.  The 
examiner should also express an opinion 
as to whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion.  If this 
is not feasible, the examiner should so 
state.  

The examiner should also specify whether 
the veteran has arthritis or recurrent 
subluxation or lateral instability of the 
left knee.  If the veteran has recurrent 
subluxation or lateral instability of the 
knee, the examiner should state whether 
it is slight, moderate, or severe.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
an initial disability rating in excess of 
10 percent for internal derangement of 
the left knee.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


